DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 11/13/2019. It is noted, however, that applicant has not filed a certified copy of the CN ZL201921954751.1 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “on/off switch” as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 8 is objected to because of the following informalities:  “…is shut off;”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “the keyhole”.  It is suggested to amend the limitation to “a keyhole of the automobile”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2018/0130327 A1) in view of Pretta et al. (US 2016/0347213 A1) and Torres et al. (US 9,014,920 B1).
Regarding claim 1, Rogers discloses a multilevel automatic distress call system for an infant trapped in an automobile (e.g. Abstract), the system comprising: 

b. a power control switch, wherein the power control switch can be closed to put through the power supply of the multilevel automatic distress call system (e.g. Fig. 4: a vehicle inherently discloses a switch/circuitry for connecting vehicle battery to the electronic components within the vehicle); 
c. a controller ([0047]: microprocessor and/or control devices); 
d. a plurality of timer switches ([0005]: well-known to use timers; [0050]: trigger alerts based on how long child being left alone; [0013, 0018, 0054, 0096-0100, 0109, 0111]: different alerts are transmitted in series in time; thus, different timers are used); 
e. a first-level radio transmitter; f. a second-level radio transmitter ([0013, 0018, 0054, 0096-0100, 0109, 0111]: inherently transmitters for transmitting different alerts);
g. a microphone operatively connected to the controller, wherein the microphone is configured to receive and recognize a cry of an infant ([0085]: sound sensor); 
h. the controller is configured to receive startup signals sent from the microphone (Fig. 7: 730 baby sensors & [0089-0100]: sensors provide information, i.e. startup signals to controller so as to determine whether alerts is needed); 
i. the controller is further configured to activate the plurality of timer switches to start timing ([0050]: trigger alerts based on how long child being left alone; thus, it implies activate the timers); 
j. the controller is operatively connected to the plurality of timer switches, the first- level radio transmitter, and the second-level ratio transmitter ([0013, 0018, 0050, 0054, 0096-0100, 0109, 0111]: alerts are triggered based on how long child being left along; thus, implies timer and transmitters are connected to controller for determining whether alert is needed); 

l. the second-level radio transmitter is configured to transmit radio signals to an alarm platform for an emergency distress call (e.g. [0100]); 
m. when the timing of the plurality of timer switches reaches a first-level timing threshold, the controller repeatedly transmits distress signals to the private communication equipment through the first-level radio transmitter ([0097-0099]); and Page 15 of 19DocuSign Envelope ID: E73BFCC8-D2D0-491A-A959-60BB93D9B69E 
n. when the timing of the plurality of timer switches reaches a second-level timing threshold, the controller repeatedly transmits distress signals to the alarm platform through the second-level radio transmitter ([0100]).  
Rogers fails to disclose the microphone is configured to receive and recognize a cry of an infant, and the controller repeatedly transmits distress signals.
Pretta teaches the microphone is configured to receive and recognize a cry of an infant (e.g. [0143, 0154]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rogers with the teachings of Pretta to implement a sound recognition system inside a vehicle so as to accurately determine baby crying sound.
Torres teaches the controller repeatedly transmits distress signals (col 8 lines 19-21).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rogers with the teachings of Torres to transmit distress signals repeatedly when a condition of triggering transmission of the distress signal is met so as to reliably provide alert to user.

However, it would have been obvious to matter of design choice to select a suitable interval, since applicant has not disclosed that the recited interval solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with similar interval.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 3-4, Rogers discloses the controller is further configured to repeatedly transmit information on the location of the automobile to the private communication equipment through the first-level radio transmitter (e.g. [0053]).  
Regarding claim 6, Torres teaches an automobile electronic control circuit comprising an electric control circuit configured to lift and lower window glass; b. the automobile electronic control circuit is operatively connected to the controller; and c. when the timing of the plurality of timer switches reaches the second-level timing threshold, the controller transmits a signal to the electric control circuit to lower the window glass to prevent asphyxiation of an infant.  (col 12 lines 14-27).
Regarding claim 8, Rogers and Pretta in combination discloses after the microphone receives and recognizes a cry of an infant, the microphone will repeatedly transmit startup 
Regarding claim 9, Rogers discloses each of the timer switches comprises: a. a first-level timer switch for setting the first-level timing threshold; and b. a second-level timer switch for setting the second-level timing threshold ([0013, 0018, 0054, 0096-0100, 0109, 0111]: different timers and different time threshold are set since alerts are sent in series in time, a second alert is sent in response to no response being received after the first alert; a predetermined time interval between the first alert and second alert is inherently disclosed since the system needs to wait and see if a response will be received).  
Regarding claim 10, Rogers discloses the alarm platform comprises a 911 alarm platform ([0100]).  
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2018/0130327 A1) in view of Pretta et al. (US 2016/0347213 A1) and Torres et al. (US 9,014,920 B1) as applied to claim 1 above, and further in view of Gjoni et al. (US 2017/0190287 A1).
Regarding claim 5, Rogers, Pretta and Torres in combination fails to disclose, but Gjoni teaches a. an audio player operatively connected to the controller; and b. when the timing of the plurality of timer switches reaches the second-level timing threshold, the controller transmits the startup signals to the audio player, and the audio player repeatedly broadcasts a pre-recorded infant's cry ([0033-0035]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rogers with the teachings Gjoni to broadcast recorded child cry so as to alert passersby a child has been left alone in a vehicle.  
Regarding claim 7, Torres teaches an automobile electronic control circuit comprising an electric control circuit configured to lift and lower window glass; b. the automobile electronic control circuit is operatively connected to the controller; and c. when the timing of the plurality of timer switches reaches the second-level timing threshold, the controller transmits a signal to the electric control circuit to lower the window glass to prevent asphyxiation of an infant.  (col 12 lines 14-27).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2018/0130327 A1) in view of Pretta et al. (US 2016/0347213 A1) and Torres et al. (US 9,014,920 B1) as applied to claim 1 above, and further in view of Borgne et al. (US 2015/0332578 A1).
Regarding claim 11, Rogers, Pretta and Torres in combination fails to disclose, but Borgne teaches: a. an alarming ignition key (e.g. Fig. 7 & [0025]: traditional alarm remote fob 180, 182 are commonly connected to vehicle key) configured to provide prompt warning (e.g. [0042-0043]); b. the alarming ignition key comprises a key control unit operatively connected to a sensor, a timer, and a buzzer (Figs. 7-8 & [0026, 0046]: control unit of the fob 180, 182 is operatively connected to alarm system 150, 800, where the alarm system comprises sensor 830-840, buzzer 852-854 and inherently discloses timer since it is capable of determine a time threshold); c. the sensor is configured to sense whether the alarming ignition key is removed 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rogers with the teachings of Borgne to determine if a key has removed from keyhole of a vehicle so as to determine whether driver has left the car.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KAM WAN MA/            Examiner, Art Unit 2688